Citation Nr: 1600698	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-17 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 11, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from May 1965 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial rating, effective March 11, 2010.  The Veteran appealed the effective date assigned in this decision.

In a September 2010 statement, the Veteran asserted that there was clear and unmistakable error (CUE) in the May 2007 RO decision that denied service connection for PTSD on the basis that the RO did not consider pertinent evidence of record at the time of that decision. The RO has not adjudicated this CUE challenge. Consequently, the Board does not have jurisdiction over this challenge, and it is referred to the RO for adjudication. Jarrell v. Nicholson, 20 Vet.App. 326, 333 (2006) (Board lacks jurisdiction to review on the merits a request for revision of an RO decision on the basis of a theory of CUE which was not adjudicate by the RO).
 
In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was filed at the RO on November 17, 2006, and the claim was denied in a May 2007 rating decision, which was not appealed within one year and became final.

2. The Veteran filed a claim to reopen the previously denied claim of entitlement to service connection for PTSD on February 27, 2009.

3.  Prior to February 27, 2009,  there was no pending formal claim, informal claim, or written intent to file a claim for entitlement to service connection for PTSD following the May 2007 denial.

CONCLUSION OF LAW

The criteria for an effective date of February 27, 2009, for the grant of service connection for PTSD have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159  (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As the resolution of the Veteran's appeal for an earlier effective date is dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180(2004).  The Veteran has been notified of how VA assigns effective dates.

Generally, the effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. § 3.400 (2015).  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015). 

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015). Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE. 38 C.F.R. §§ 3.104(b), 3.105(a) (2015).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2015).  The statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  Sears  v. Principi, 16 Vet. App. 244 (2002).  In order for the Veteran to be awarded an effective date based on an earlier claim, the Veteran has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332 (1995). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2015).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p)  (2015); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

A May 2007 rating decision denied the Veteran's original claim for service connection for PTSD.  The Veteran did not appeal the May 2007 rating decision within one year.   While he submitted a letter in February 2009 that he titled "[r]equest for reconsideration, in the alternative, notice of disagreement," the RO, in a March 2009 letter, informed him that his February 2009 letter was not a timely NOD as it was submitted more than a year from the date of the May 2007 notice letter to appeal that rating decision.  Therefore, the May 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2015).  Accordingly, it is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a) (2015). As discussed in the Introduction, the Veteran's CUE challenge to this decision has been referred to the RO for adjudication as the Board cannot adjudicate the CUE challenge in the first instance.  Jarrell v. Nicholson, 20 Vet.App. 326, 333 (2006) (Board lacks jurisdiction to review on the merits a request for revision of an RO decision on the basis of a theory of CUE which was not adjudicate by the RO).

Under the laws governing the assignment of an effective date, to receive an earlier effective date for his claim of entitlement to service connection for PTSD, the record must contain a formal or informal claim to reopen his claim of entitlement to service connection for PTSD prior to the one received on March 11, 2010. On review, the Board finds that the Veteran's statement received by the RO on February 25, 2009, constitutes an informal claim to reopen the prior denial of entitlement to service connection for PTSD. In this written submission, the Veteran titles it as a "request for reconsideration or in the alternative, a notice of disagreement" (emphasis added) and identifies the issues to include "service connection for PTSD."  The Board finds that this submission expresses an intent to seek benefits from the VA and identifies the benefits sought, service connection for PTSD. Thus, pursuant to the laws and regulations governing the assignment of effective dates, the Board finds that the date of claim for the Veteran's request to reopen his claim of entitlement to service connection for PTSD is February 25, 2009, and that this date is the appropriate effective date for the award of service connection for PTSD.  38 U.S.C.A. § 5110(i) (West 2014); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2015).  


ORDER

Entitlement to an effective date of February 27, 2009, for the award of service connection for PTSD is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


